Case 18-12491-CSS   Doc 1773-2    Filed 03/12/20   Page 1 of 26




                        EXHIBIT A

                    Waller Fee Statements
           Case 18-12491-CSS           Doc 1773-2          Filed 03/12/20        Page 2 of 26




                           W A L L E R L A N S D E N D O RT C H & D A V I S , LLP
                                        NASHVILLE CITY CENTER
                                     511 UNION STREET, SUITE 2700
                                       POST OFFICE BOX 198966
                                   NASHVILLE, TENNESSEE 37219-8966
                                            615-244-6380
                                            FEDERAL ID NO. XX-XXXXXXX




Promise Healthcare, Inc.                                                            February 14, 2020
Suzanne Sterling                                                                    Invoice 10751664
999 Yamato Rd., Third Floor                                                         Page 1
Boca Raton, FL 33431                                                                Bill Through 01/31/20
                                                                                    Billing Atty: J. Tishler




Our Matter #   030680.84269

               Chapter 11 Restructuring
               Client Reference: 2018-00143



Fees:

B110 Case Administation

    Date                      Description                           Timekeeper            Hours                Amount
01/03/20       Review of articles regarding St. Alexius       Browder, Brian R.              0.50               297.50
               and Americore bankruptcy (.3);
               communications with FTI regarding same
               (.2)
01/07/20       Review of CM/ECF notices and calendar          Cronk, Chris T.                0.20                52.00
               upcoming hearings and deadlines
01/09/20       Emails to FTI, C. Cronk, and A. Rich           Layne, Tyler N                 0.30               138.00
               regarding Delaware governance matters
01/13/20       Emails with K. Kitchen regarding               Stone, Courtney K.             0.30               112.50
               CenturyLink agreement status
01/21/20       Review agreement regarding Shreveport          Stone, Courtney K.             0.40               150.00
               phone line transfer
01/21/20       Consider issues related to Dr.                 Tishler, John C.               0.30               210.00
               Posternack's employment agreement
01/22/20       Correspondence with J. Tishler and J.          Askew, Taylor J                0.10                36.00
               Haubenreich regarding board update call
               on Baronoff
01/23/20       Locate Success Healthcare, LLC W9 for          Cronk, Chris T.                0.70               182.00
               J. Byrne and confirm C Corp status (.4);
               discuss 2020 corporate renewals with A.
               Rich (.3)
01/23/20       Attention to filing annual reports             Rich, Ann K                    0.60               144.00
           Case 18-12491-CSS            Doc 1773-2           Filed 03/12/20      Page 3 of 26


01/23/20     Emails with J. Byrne and Continental              Stone, Courtney K.         0.80    300.00
             regarding ASA and run-off agreement
             (.5); review docket regarding VFI status
             (.3)
01/24/20     Review of CM/ECF notices and upcoming             Cronk, Chris T.            0.70    182.00
             hearing agenda and update calendar
             relating to same (.2); calendar 2020
             annual report and d/b/a renewal
             deadlines (.5)
01/24/20     [All sales] Review purchase agreements            Cunha, Andrea R            0.50    245.00
             regarding right to bill under estate's tax
             identification numbers (.4); attention to
             emails with J. Byrne and J. Tishler
             regarding same (.1)
01/27/20     Calendar additional annual report and             Cronk, Chris T.            0.80    208.00
             dba renewal deadlines for 2020 (.5);
             review of CM/ECF notices and calendar
             continued hearings and new omnibus
             hearing dates (.3)
01/29/20     Review of CM/ECF notices and calendar             Cronk, Chris T.            0.20     52.00
             upcoming hearings and deadlines relating
             to Everlean Phillips Motion for Relief from
             Stay
01/30/20     Prepare for call with J. Byrne, K. Eason,         Stone, Courtney K.         2.60    975.00
             and J. Veit regarding Continental ASA
             (.5); call regarding same (.6); review
             documents regarding same (.5)
01/31/20     Calls with J. Byrne regarding corporate           Stone, Courtney K.         1.80    675.00
             contract schedule (.5); review and revise
             rejection notice (.3); review and revise
             corporate contract schedule (.7); emails
             with S. Brown and M. Sarna regarding
             filing of same (.3)
                                                                  Total                  10.80   3,959.00

B130 Asset Disposition

    Date                     Description                            Timekeeper          Hours    Amount
01/02/20     [St. Alexius] Email to C. Burke regarding         Layne, Tyler N             0.30    138.00
             St. Alexius excluded liabilities (.1); emails
             to FTI and 3M's counsel regarding final
             invoices (.2)
01/03/20     [Kindred] Strategize with J. Tishler              Browder, Brian R.          1.30    773.50
             regarding Kindred appeals (.5); review of
             drafts of Purchase Agreements regarding
             same (.8)
01/06/20     [All Sales] Prepare detailed chart                Cunha, Andrea R            1.20    588.00
             regarding estate's rights to certain assets
             and liabilities post-closing on sales
01/07/20     [All sales] Attention to emails with J.           Cunha, Andrea R            0.40    196.00
             Byrne regarding estate's rights to certain
             assets post-sale; revise detailed chart
             regarding same
01/08/20     [KPC] Conference call with FTI and J.             Cunha, Andrea R            1.00    490.00
             Tishler regarding Medicare cost report
             recoupments (.4); review bidding
           Case 18-12491-CSS          Doc 1773-2           Filed 03/12/20        Page 4 of 26


              procedures orders, sale orders, and
             Asset Purchase Agreement with KPC
             regarding same (.4); attention to emails
             with FTI and J. Tishler regarding same
             (.2)
01/08/20     [All sales] Emails to A. Cunha regarding        Layne, Tyler N               0.20     92.00
             CMS language in sale orders
01/08/20     [Kindred] Discussion with J. Byrne and C.       Tishler, John C.             0.80    560.00
             Goff regarding claims Kindred has to
             appeals funds (0.5); correspond with A.
             Hinkelman regarding Kindred's rights to
             funds (0.3)
01/09/20     [Kindred] Confer with B. Browder                Ratliff, Kimbra N            0.20     71.00
             regarding post-closing matters related to
             the Kindred transaction
01/10/20     [Kindred] Telephone call with J. Tishler        Browder, Brian R.            0.50    297.50
             regarding Kindred appeals (.3);
             communications with FTI and B. Guy
             regarding same (.2)
01/10/20     [Kindred] Call with B. Browder regarding        Tishler, John C.             0.50    350.00
             Kindred's position related to accounts
             receivable on appeal
01/15/20     [Kindred] Prepare for conference call with      Browder, Brian R.            1.10    654.50
             Kindred's counsel concerning appeals(.2);
             call with Kindred counsel regarding
             appeals (.6); multiple communications
             with FTI regarding same (.3)
01/15/20     [Kindred] Meet with J. Tishler regarding        Layne, Tyler N               0.20     92.00
             Kindred payment appeal issue
01/15/20     [Kindred] Prepare for call with B. Guy          Tishler, John C.             2.10   1,470.00
             regarding claims Kindred has in accounts
             at Suburban (0.6); write-out outline of
             points to make in call with B. Guy (0.4);
             call with B. Guy and B. Browder to
             discuss resolution of claims by Kindred in
             accounts at Suburban (0.7); draft email to
             J. Byrne, S. Brown and A. Hinkelman
             regarding outcome of discussion with
             Kindred (0.4);
01/21/20     [KPC] Attention to emails with J. Byrne         Cunha, Andrea R              0.10     49.00
             and N. Marsden regarding tie-in notices
             and reconciliations
01/21/20     [KPC] Attention to emails with J. Byrne, J.     Cunha, Andrea R              0.10     49.00
             Tishler and C. Stone regarding
             assumption of lease for Dallas facility
01/21/20     [Lexmark] Call with J. Byrne regarding          Tishler, John C.             0.50    350.00
             cash reconciliation by Lexmark
01/22/20     [KPC] Review updated status of change           Cunha, Andrea R              0.20     98.00
             of ownership filings (.10); attention to
             emails with N. Marsden and J. Byrne
             regarding same (.10)
01/23/20     [Kindred] Communications with J. Tishler        Browder, Brian R.            0.20    119.00
             regarding Kindred appeals
01/23/20     [KPC] Attention to status of Medicare tie-      Cunha, Andrea R              0.20     98.00
             in notices and Reconciliation Agreement
             (.10); attention to emails with J. Byrne
             regarding same (.10)
           Case 18-12491-CSS           Doc 1773-2           Filed 03/12/20        Page 5 of 26


01/23/20     [KPC] Review letter from KPC to Blue             Cunha, Andrea R              0.30    147.00
             Cross regarding setoffs (.10); attention to
             emails with M. Rose and J. Tishler
             regarding same (.10); review revised
             letter from KPC regarding same (.10)
01/24/20     [All sales] Attend telephone conference          Ratliff, Kimbra N            0.10     35.50
             with B. Lauder at FTI regarding
             Carefusion contracts and the balances
             owed for same (.1)
01/27/20     [Kindred] Communications with B. Guy             Browder, Brian R.            0.20    119.00
             and J. Tishler regarding Kindred appeal
             issue
01/27/20     [KPC] Review letter from M. Rose to              Cunha, Andrea R              0.20     98.00
             Idaho Medicaid (.10); attention to emails
             with J. Tishler and J. Byrne regarding
             same (.10)
01/28/20     [KPC] Conference call with J. Byrne              Cunha, Andrea R              0.20     98.00
             regarding recoupments by Humana
01/28/20     [Silver Lake] Review Silver Lake Asset           Ratliff, Kimbra N            1.20    426.00
             Purchase Agreement to determine which
             party is responsible for government
             overpayments due and prepare summary
             of same (1.2)
01/29/20     [Silver Lake] Review Silver Lake Asset           Ratliff, Kimbra N            0.70    248.50
             Purchase Agreement to determine which
             party is responsible for government
             overpayments due and prepare summary
             of same (.4); confer with J. Tishler, C.
             Stone, T. Layne and J. Byrne regarding
             the same (.3)
01/30/20     [All sales] Communications with FTI              Browder, Brian R.            0.30    178.50
             regarding portfolio wide purchase price
             allocations
01/30/20     [KPC] Review and revise assignments of           Cunha, Andrea R              1.40    686.00
             contracts between KPC, Promise and
             payors (x8)
01/30/20     [KPC] Attention to emails with J. Byrne,         Cunha, Andrea R              0.10     49.00
             M. Rose and B. Thomas regarding tax
             allocation of purchase price
01/30/20     [Kindred] Meet with J. Tishler regarding         Layne, Tyler N               0.10     46.00
             potential litigation regarding Kindred asset
             purchase agreement
01/30/20     [All sales] Correspond with J. Byrne             Ratliff, Kimbra N            0.30    106.50
             regarding purchase price allocations for
             each transaction that Waller provided
             assistance with (.1); review each
             purchase agreement to determine the
             purchase price allocation provisions (.2)
01/31/20     [KPC] Attention to emails with J. Condiff        Cunha, Andrea R              0.20     98.00
             and J. Byrne regarding Novation of VA
             contract
                                                                  Total                   16.40   8,871.50
           Case 18-12491-CSS            Doc 1773-2           Filed 03/12/20       Page 6 of 26


B150 Meetings of and Communications with Creditors

    Date                     Description                            Timekeeper           Hours    Amount
01/06/20     Calls with multiple Promise Creditors/            Cronk, Chris T.             0.80    208.00
             patients relating to recent Administrative
             Claims Notice received (.4); update
             creditor call log regarding same (.2);
             correspond with PrimeClerk and K.
             Stenberg regarding Creditor request to be
             removed from notice list (.2)
01/07/20     Return multiple Creditor calls relating to        Cronk, Chris T.             1.00    260.00
             receipt of Administrative Claims Bar
             Notice (.7); update call log (.3)
01/08/20     Correspond with Creditor forwarding               Cronk, Chris T.             0.20     52.00
             acknowledgment from Prime Clerk
             regarding removal from mailing matrix
01/08/20     Calls with Creditors receiving notices (.1);      Cronk, Chris T.             0.20     52.00
             update call log (.1)
01/09/20     Return multiple Creditor calls regarding          Cronk, Chris T.             1.00    260.00
             notices received (.7); update call log (.3)
01/10/20     Return calls of Creditors calling with            Cronk, Chris T.             0.50    130.00
             Administrative Claim Notice inquiries (.3);
             update call log (.2)
01/13/20     Review of call messages and return call           Cronk, Chris T.             0.80    208.00
             from Creditors relating to Notices
             Received and return calls (.6); update call
             record log (.2)
01/13/20     Emails to H. Thornton regarding                   Layne, Tyler N              0.20     92.00
             communication from employee creditor
             regarding bar date
01/14/20     Check messages from Promise Callers               Cronk, Chris T.             0.30     78.00
             (.2); forward log and notice to D. Liles (.1)
01/16/20     Emails to H. Thornton regarding inquiry           Layne, Tyler N              0.30    138.00
             from Suburban creditor
01/16/20     Phone correspondence with creditor                Thornton, Hunter            0.30     87.00
             discussing Chapter 11 case
01/22/20     Call from and to Creditors receiving              Cronk, Chris T.             1.00    260.00
             administrative claim notices (.8) update
             call log (.2)
01/23/20     Correspondence regarding information              Askew, Taylor J             0.10     36.00
             contained in board minutes with J.
             Haubenreich
01/23/20     Discuss with K. Stenberg letter from              Cronk, Chris T.             1.10    286.00
             potential Creditor in response to
             Administrative Claim notice (.2); draft
             return correspondence for K. Stenberg
             review (.6); correspondence to/from
             Gregory Cole, counsel for Think
             Healthcare Resources regarding Claim
             Agent site and information (.3)
01/23/20     Research historical Board membership              Haubenreich, John E.        2.40    936.00
             and structure per request from Creditors'
             Committee
01/23/20     Email to J. Haubenreich regarding                 Layne, Tyler N              0.10     46.00
             Committee Board diligence request
01/24/20     Talk with Creditors receiving notices with        Cronk, Chris T.             0.30     78.00
             questions regarding same (.2); update
             call log (.1)
                                                                  Total                   10.60   3,207.00
           Case 18-12491-CSS          Doc 1773-2           Filed 03/12/20      Page 7 of 26



B160 Fee/Employment Applications

    Date                    Description                           Timekeeper          Hours    Amount
01/07/20     Review and revise prebills in preparation       Cronk, Chris T.            1.00    260.00
             for monthly fee application
01/08/20     Review of prebills in preparation of            Cronk, Chris T.            1.40    364.00
             monthly fee application
01/08/20     Communications with J. Renick re;               Stenberg, Katie G.         0.30    156.00
             inquiries regarding monthly fee
             application number summary issues
01/09/20     Review of correspondence from the Fee           Cronk, Chris T.            0.80    208.00
             Examiner and discuss same with K.
             Stenberg and H. Godwin (.2); review of
             accounting information and fee
             application and explain discrepancy to K.
             Stenberg and H. Godwin (.4); forward
             information regarding Eleventh Monthly
             Fee Application to Fee Examiner J.
             Renick (.2)
01/09/20     Review draft fee application                    Layne, Tyler N             0.10     46.00
01/24/20     Draft Fourteenth Interim Fee Application        Cronk, Chris T.            1.00    260.00
             and follow up on December prebills (.7);
             calculate and follow up with J. Tishler and
             H. Godwin regarding Third Interim Fee
             hold back payment (.3)
01/27/20     Receipt of 3rd Interim Fee application          Cronk, Chris T.            0.40    104.00
             hold back payment information and
             update fourteenth monthly fee application
             summary chart (.2); receipt and review of
             CNO regarding Waller's Thirteenth
             Monthly Fee Application and forward to J.
             Tishler, K. Stenberg and H. Godwin (.2)
01/28/20     Receipt of final prebills for Fourteenth        Cronk, Chris T.            1.00    260.00
             Monthly Fee Application (.2); revise and
             finalize Fourteenth Monthly Fee
             Application and forward to K. Stenberg
             and J. Tishler for approval (.8)
01/29/20     Incorporate J. Tishler's comments into          Cronk, Chris T.            0.30     78.00
             Monthly Fee Application and forward to
             M. Sarna at DLA Piper for filing
01/30/20     Create draft Fifteenth Monthly Fee              Cronk, Chris T.            0.50    130.00
             Application
01/31/20     Call with J. Renick regarding September         Stenberg, Katie G.         0.40    208.00
             fee application summary questions,
             transmit summary
                                                                Total                   7.20   2,074.00

B190 Other Contested Matters

    Date                    Description                           Timekeeper          Hours    Amount
01/02/20     Correspond with A. Amerson, J. Byrne, L.        Burke, Cleve R.            1.80    774.00
             Pierre-Louis, K. Hardin, and S. Leitzell
             regarding response to subpoena for
             billing records for L. Giron (.6);
             correspond with M. Taylor and T. Layne
             regarding hiring local counsel to defend
             K. Rizutti's wrongful death claims against
             St. Alexius Hospital Corporation # 1 (.3);
           Case 18-12491-CSS           Doc 1773-2           Filed 03/12/20      Page 8 of 26


             correspond with G. King, M. Sarna, K.
             Ottaviano, and A. Morrell regarding notice
             of proposed settlement with S. Fuentes
             (.2); confer with M. Sarna and correspond
             with K. Sawma regarding status of
             worker's compensation proceeding filed
             by M. Recinos (.2); confer with M. Sarna
             and correspond with R. Maharaj
             regarding California counsel to investigate
             status of worker's compensation
             proceeding filed by H. Do Thi My (.2);
             correspond with M. Sarna regarding
             proposed stipulation modifying stay to
             allow L. Carson to proceed with claims
             against Promise Hospital of Vicksburg
             (.1); review information in schedule of
             litigation regarding L. Carson's claim (.1);
             correspond with R. Maharaj regarding
             wiring local counsel in Mississippi (.1)
01/02/20     Emails with J. Byrne and K. Ratliff              Stone, Courtney K.         1.00    375.00
             regarding Carefusion 211 agreements
             (.4); review notes and Carefusion lease
             materials regarding same (.5); email C.
             Goff regarding Aetna status (.1)
01/03/20     Emails to and from A. Merson and J.              Bell, Mark M               0.60    249.00
             Byrne regarding status of insurance
             issues (0.3); follow-up with adjuster
             regarding status of case (0.2); follow-up
             with local counsel regarding same (0.1)
01/03/20     Correspond with R. Maharaj regarding             Burke, Cleve R.            0.80    344.00
             complaint filed by L. Carson against
             Promise Hospital of Vicksburg and with
             M. Sarna regarding stipulation modifying
             stay (.1); correspond with J. Hautot, M.
             Judice, and M. Judice regarding Promise
             Hospital of Ascension's inability to
             participate in Medical Review Panel
             proceeding due to lack of insurance
             coverage (.3); correspond with S. Brown,
             M. Taylor, and J. Tishler regarding same
             and automatic stay issues (.4)
01/03/20     Meet with J. Tishler regarding potential         Layne, Tyler N             0.30    138.00
             SPD adversary proceeding
01/03/20     Emails with M. Rifino regarding Aetna            Stone, Courtney K.         0.70    262.50
             payment (.2); emails with J. Byrne
             regarding same (.2); emails with J. Byrne
             and J. Tishler regarding ASA documents
             (.3)
01/05/20     Review complaint against individual              Bell, Mark M               3.20   1,328.00
             directors and officers (0.8); review policy
             to determine potential coverage
             availabilities (1.1); prepare and send
             analysis for same to J. Byrne (0.7);
             emails with C. Burke , T. Layne, J. Byrne
             and C. Goff regarding Louisiana matter
             and status of same (0.4); internal emails
             regarding strategy for Louisiana matter
             (0.2)
01/05/20     Email M. Rifino regarding Aetna issued           Stone, Courtney K.         0.10     37.50
             check
           Case 18-12491-CSS          Doc 1773-2           Filed 03/12/20      Page 9 of 26


01/06/20     Conference call with FTI, J. Tishler, S.        Cunha, Andrea R            0.80    392.00
             Brown and T. Layne regarding appeals of
             denials and recovery analysis
01/06/20     Call with J. Welford regarding VFI              Stone, Courtney K.         3.90   1,462.50
             settlement (.3); review and revise motion
             to approve VFI settlement (.9); email S.
             Brown and J. Tishler regarding same (.2);
             further revise motion per S. Brown
             comments (.4); emails with C. Goff
             regarding same (.1); review and analyze
             Noridian demand letter (.5); review Silver
             Lake assumption schedules regarding
             same (.6); email J. Tishler regarding
             same (.2); email J. Byrne regarding
             CenturyLink invoices (.2); email L.
             Schneider regarding same (.1); review
             draft ASA addendum (.3); email J. Byrne
             regarding same (.1)
01/07/20     Correspond with A. Cunha and S. Leitzell        Burke, Cleve R.            1.40    602.00
             regarding production of L. Giron's billing
             records (.1); correspond with C. Goff, J.
             Byrne, M. Bell, and T. Layne regarding
             insurer's agreement to defend Promise
             Hospital of Louisiana, Inc. against claims
             of A. Amoroso (.5); correspond with M.
             Taylor, S. Brown, and J. Tishler regarding
             Medical Review Panel proceeding of A.
             Amoroso (.1); create account in CS to
             accept service of process (.1); review
             order scheduling case management
             conference in P. Wassmann's lawsuit
             against Promise Hospital of Lee, Inc. (.2);
             correspond with M. Sarna and S. Brown
             regarding filing a suggestion of
             bankruptcy in same (.2); correspond with
             M. Sarna regarding filing stipulation
             modifying stay to allow Estate of Carson
             to proceed against insurance proceeds
             for Promise Hospital of Vicksburg, Inc.
             (.2)
01/07/20     Email to M. Taylor regarding potential          Layne, Tyler N             0.10     46.00
             SPD adversary proceeding
01/07/20     Review and revise draft motion to               Stone, Courtney K.         2.40    900.00
             approve Varilease settlement (.6); emails
             with S. Brown and J. Tishler regarding
             same (.3); call with committee counsel
             regarding same (.4); emails with
             committee counsel and E. Kim regarding
             Varilease lease schedules and relief (.4);
             emails with M. Sarna regarding schedules
             to Varilease motion (.3); emails with C.
             Goff regarding same (.1); emails with J.
             Welford regarding Varilease motion (.3)
01/07/20     Emails with J. Tishler regarding SPD            Taylor, Mark C.            0.20    119.00
             lawsuit
01/08/20     Review emails regarding Amoroso (0.3);          Bell, Mark M               0.70    290.50
             review policies regarding coverage for
             same (0.4)
           Case 18-12491-CSS          Doc 1773-2        Filed 03/12/20        Page 10 of 26


01/08/20     Correspond with S. Brown regarding filing      Burke, Cleve R.            0.10    43.00
             suggestion of bankruptcy in P.
             Wassman's lawsuit against Promise
             Hospital of Lee, Inc.
01/08/20     Email to Goldsobel regarding SPD               Layne, Tyler N             0.10    46.00
             litigation
01/10/20     Correspondence with J. Tishler and J.          Askew, Taylor J            0.10    36.00
             Haubenreich regarding location of
             presentations referenced in the board
             packages / bates IDs
01/10/20     Search for and gather additional materials     Haubenreich, John E.       1.20   468.00
             for Creditors' Committee
01/13/20     Emails with M. Sexton, counsel for P.          Taylor, Mark C.            0.20   119.00
             Wassman, regarding suit against
             Promise-Dade
01/14/20     Correspond with M. Judice regarding            Burke, Cleve R.            0.30   129.00
             request to lift stay in A. Amoroso matter
             (.1); correspond with T. Layne regarding
             latest version of litigation schedule (.1);
             correspond with M. Taylor regarding P.
             Wassmann's counsel M. Sexton's request
             for copy of insurance policy (.1)
01/15/20     Correspondence with J. Hopwood and J.          Askew, Taylor J            0.20    72.00
             Tishler regarding status of SPD claims
             and potential claim estimation
01/15/20     Exchange voicemails with R. Krisztal           Burke, Cleve R.            1.40   602.00
             regarding R. Bradley's claim and order
             setting deadline to file administrative
             claims (.1); review Zurich's denial of
             coverage for claims made by P.
             Wassmann against Promise of Dade, Inc.
             (.1); correspond with M. Sexton, R.
             Maharaj, C. Goff, and M. Taylor regarding
             copy of insurance policy and response to
             M. Sexton's request for same (.4);
             correspond with S. Brown and J. Tishler
             regarding agreement to lift stay to allow
             A. Amoroso to pursue claims against
             Promise Hospital of Ascension, Inc. (.6) ;
             confer with Medpro claims adjuster M.A.
             Waldon regarding A. Amoroso dispute
             and defense of Promise defendants (.1);
             correspond with A. Morello and M. Sarna
             regarding status of notice of proposed
             settlement with S. Fuentes (.1)
01/15/20     Correspondence with J. Tishler and J.          Haubenreich, John E.       0.20    78.00
             Hopwood regarding Surgical Program
             Development v. Success Healthcare, et
             al. lawsuit and automatic stay
01/15/20     Meet with J. Tishler regarding SPD             Layne, Tyler N             0.40   184.00
             actions against former officers (.2); emails
             to J. Tishler and M. Taylor regarding
             same (.2)
01/15/20     Numerous emails with J. Tishler                Taylor, Mark C.            0.80   476.00
             regarding claims and lawsuit by Surgical
             Program Development against Promise
             and Success (.5); emails with C. Burke
             regarding insurance for claims made by
             P. Wassman against Promise-Dade (.3)
           Case 18-12491-CSS           Doc 1773-2        Filed 03/12/20         Page 11 of 26


01/15/20     Review email from J. Hopwood regarding          Tishler, John C.            1.30   910.00
             insurance coverage and defense of action
             by SPD against former officers of
             Promise/Success (0.3); correspond with
             M. Taylor and T. Layne regarding status
             of case against SPD (0.3); draft email to
             J. Hopwood responding to his questions
             and requests related to SPD and defense
             of action for officers (0.5); revise email to
             J. Hopwood and transmit (0.2)
01/16/20     Correspond with R. Maharaj regarding            Burke, Cleve R.             1.80   774.00
             damages and liability and local counsel
             assigned in L. Carson's case against
             Promise Hospital of Vicksburg, Inc. (.1);
             review second unopposed motion to
             extend life of Medical Review Panel of R.
             Lafayette and correspondence regarding
             same (.1); confer with M. Taylor and
             correspond with J. Tishler regarding
             insurance coverage and strategy with
             respect to relief from automatic stay in A.
             Amoroso's proceedings against Promise
             Hospital of Ascension, Inc. and Promise
             Hospital of Louisiana, Inc. (.7); exchange
             voicemails with local counsel M. Judice
             regarding same (.1); correspond with R.
             Maharaj regarding status of T. Holmes's
             case against Promise Hospital of East
             Los Angeles (.2); review discrimination
             complaint filed by L. Morrow against
             Promise Hospital of East Los Angeles
             (.2); correspond with T. Layne and M.
             Peters regarding preparation of response
             to same (.2); confer with M. Taylor and
             correspond with R. Maharaj and C. Goff
             regarding insurance policy related to P.
             Wassmann's claim (.2)
01/16/20     Email to C. Burke regarding Suburban            Layne, Tyler N              0.10    46.00
             EEOC complaint
01/16/20     Emails with J. Tishler and S. Brown             Taylor, Mark C.             0.50   297.50
             regarding claims made by A. Amoroso
             against Promise-Ascension
01/16/20     Correspond with C. Burke regarding              Tishler, John C.            0.60   420.00
             Amoroso claims, insurance coverage and
             strategy related to potential stay relief
             (0.6)
01/17/20     Correspond with M. Peters, M. Apodaca,          Burke, Cleve R.             0.70   301.00
             and C. Posternack regarding gathering
             background information and responding
             to employment discrimination complaint
             filed by L. Morrow against Promise
             Hospital of East Los Angeles (.5);
             correspond with R. Maharaj regarding
             proceeding filed by T. Holmes (.1);
             exchange messages with M. Judice
             regarding A. Amoroso proceeding (.1)
           Case 18-12491-CSS         Doc 1773-2       Filed 03/12/20        Page 12 of 26


01/21/20     Correspond with M. Sarna and local           Burke, Cleve R.            3.40   1,462.00
             counsel G. Currie regarding stipulation
             modifying automatic stay to allow Estate
             of L. Carson to proceed with claims
             against Promise Hospital of Vicksburg
             (.4); correspond with M. Sarna regarding
             filing notice of proposed settlement
             between S. Fuentes and Promise
             Hospital of East Los Angeles (.2); prepare
             stipulation modifying automatic stay to
             allow R. Lafayette to proceed with claims
             against insurance; correspond with M.
             Sarna regarding same (.9); correspond
             with M. Judice and R. Lafayette's counsel
             regarding complaint (.1); confer with J.
             Hautot and R. Pfeffefle regarding A.
             Amoroso proceedings (.8); correspond
             with C. Goff regarding insurance policy
             covering Promise Hospital of Ascension,
             Inc. (.1); review policy and correspond
             with J. Hautot regarding same (.2);
             correspond with T. Layne and T. Boone
             regarding pending litigation for audit
             response (.4); review motion and order
             extending life of R. Lafayette's Medical
             Review Panel (.2); review local counsel J.
             Hautot's pretrial report on D. Pelham's
             case against Promise Hospital of
             Louisiana, Inc. (.1)
01/21/20     Correspondence with J. Tishler and S.        Haubenreich, John E.       0.10     39.00
             Brown regarding call with counsel for
             Committee regarding D&O claims
01/21/20     Email to C. Burke regarding postpetition     Layne, Tyler N             0.10     46.00
             litigation against Debtors
01/21/20     Email to J. Tishler and C. Stone regarding   Layne, Tyler N             0.20     92.00
             rejection of employment agreements
01/21/20     Confirm rejection status and dates for       Stone, Courtney K.         2.10    787.50
             Yamato and Cannon (.8); confirm
             rejection status of employment
             agreements (.4); email J. Tishler
             regarding same (.3); emails with M. Rifino
             and J. Byrne regarding status of Aetna
             payment (.3); email K. Kitchen regarding
             status of CenturyLink agreement and
             claim (.3)
01/22/20     Correspond with A. Morrell and M. Sarna      Burke, Cleve R.            0.20     86.00
             regarding status of notice of de minimis
             settlement with S. Fuentes
01/22/20     Follow-up correspondence with J. Tishler     Haubenreich, John E.       0.10     39.00
             and S. Brown setting call with counsel for
             Committee regarding D&O claims
01/22/20     Research status of Posternack                Stone, Courtney K.         1.30    487.50
             employment agreement (.8); discuss
             same with J. Tishler (.3); discuss same
             with J. Byrne (.2)
01/22/20     Review rejection schedule (.4); email with   Stone, Courtney K.         0.80    300.00
             M. Pascoe regarding comments to
             Continental ASA (.4)
           Case 18-12491-CSS          Doc 1773-2         Filed 03/12/20        Page 13 of 26


01/23/20     Correspond with A. Morrell and M. Sarna         Burke, Cleve R.            0.50    215.00
             regarding filing notice of proposed
             settlement with S. Fuentes (.1);
             correspond with M. Bell regarding
             telephone call with Hiscox to discuss
             claim filed by Surgical Program
             Development, LLC (.1); correspond with
             R. Maharaj, J. Tishler, and S. Brown
             regarding handling of deductibles for
             litigation matters covered by insurance
             (.2); contact R. Krisztal regarding R.
             Bradley's case (.1)
01/24/20     Prep for call with Creditors' Committee         Askew, Taylor J            1.10    396.00
             regarding noteholder settlement (.2);
             participate in call with J. Tishler, J.
             Haubenreich, S. Brown and counsel for
             Creditors' Committee regarding same (.7);
             follow up discussions with J. Tishler, J.
             Haubenreich regarding same (.2)
01/24/20     Emails with opposing adjuster regarding         Bell, Mark M               0.80    332.00
             D&O claim (0.2); further review of
             relevant documents for same (0.4);
             review emails J. Byrne and C. Burke and
             insurance adjuster regarding Amoroso
             claim (0.2)
01/24/20     Correspond with S. Brown, M. Taylor, and        Burke, Cleve R.            1.70    731.00
             R. Maharaj regarding debtors' refusal to
             pay insurance deductibles for ongoing
             litigation (.3); review notice and
             correspondence from insurer, J. Byrne, V.
             Monte, and M. Bell regarding workers'
             compensation claim filed by A. Muratalla
             (.1); prepare certificate of conference,
             agreed order, and stipulation authorizing
             R. Lafayette to pursue insurance covering
             Promise Hospital of Ascension, Inc. (.7);
             correspond with R. Lafayette's counsel D.
             Thomas regarding same (.2); review
             insurance policy covering debtors for
             2017 (.3); correspond with P.
             Wassmann's counsel M. Sexton
             regarding same (.1); correspond with M.
             Bell regarding telephone call to discuss
             Surgical Program Development, LLC (.1)
01/24/20     Research and locate historical MTS              Haubenreich, John E.       0.10     39.00
             presentations in response to request from
             Creditors' Committee
01/24/20     Prep for call with Creditors' Committee         Haubenreich, John E.       1.10    429.00
             regarding noteholder claims settlement
             (.3); participate in call with J. Tishler, T.
             Askew, S. Brown and counsel for
             Creditors' Committee (.8)
01/24/20     Calls with J. Byrne regarding CenturyLink       Stone, Courtney K.         3.30   1,237.50
             and open contract issues (.6); emails with
             T. Layne regarding same (.3); review and
             revise rejection schedule (.5); email K.
             Kitchen regarding CenturyLink (.2); email
           Case 18-12491-CSS          Doc 1773-2        Filed 03/12/20         Page 14 of 26


              J. Welford regarding VFI settlement order
             (.2); emails with C. Goff regarding same
             (.2); prepare for and attend call with
             Continental and J. Byrne regarding ASA
             agreement (1.3)
01/24/20     Emails with S. Brown and C. Burke              Taylor, Mark C.             0.40    238.00
             regarding settlement of claims made by
             Cowan against Promise and insurance
             issues relating to same
01/27/20     Correspondence regarding 2015 audit            Askew, Taylor J             0.10     36.00
             and MTS presentations with J. Tishler
             and J. Haubenreich
01/27/20     Emails with Hiscox adjuster regarding          Bell, Mark M                0.70    290.50
             status of D&O claim (0.2); prepare for call
             with adjuster (0.2); call with adjuster to
             discuss status (0.3); follow-up call with C.
             Burke regarding same
01/27/20     Attend teleconference with M. Bell and J.      Burke, Cleve R.             0.20     86.00
             Bergstrom of Hiscox Insurance regarding
             Surgical Program Development, LLC
             lawsuit
01/27/20     Continue researching historical Board          Haubenreich, John E.        0.60    234.00
             composition in response to request from
             Creditors' Committee
01/27/20     Correspondence with J. Tishler regarding       Haubenreich, John E.        0.30    117.00
             MTS Reports requested by Creditors'
             Committee
01/27/20     Emails with C. Goff regarding Varilease        Stone, Courtney K.          1.00    375.00
             settlement order (.2); emails with J. Byrne
             regarding open rejection issues (.1); call
             with J. Byrne regarding open rejection
             and claims issues (.3); email J. Byrne
             regarding Access patient records (.3);
             discuss same with T. Layne (.1)
01/27/20     Call with A. Sherman regarding director        Tishler, John C.            1.80   1,260.00
             fees (0.2); call with mediator and counsel
             for committee and noteholders regarding
             settlement status (0.5); call with S. Brown
             regarding status of settlement and options
             (0.4); call with J. Byrne regarding
             production of documents to committee in
             connection with potential settlement with
             noteholders (0.5); correspond with J.
             Haubenreich regarding various
             documents requested by committee in
             connection with potential settlement with
             noteholders (0.2)
01/27/20     Assemble key emails and                        Warner, Kristen D.          0.90    157.50
             communications that were the basis for
             the schedule of litigation chart (.3);
             continue to review non-bankruptcy
             litigation correspondence for status of
             attorney actions and communications
             regarding automatic stays and the status
             of same and update schedule with same
             (.6)
           Case 18-12491-CSS         Doc 1773-2         Filed 03/12/20       Page 15 of 26


01/28/20     Correspondence with B. Mankovetskiy          Haubenreich, John E.        0.20      78.00
             and A. Sherman regarding historical MTS
             presentations to Promise Board in
             response to requests from Creditors'
             Committee
01/28/20     Review Continental comments to ASA           Stone, Courtney K.          1.40     525.00
             (.7); email J. Byrne regarding same (.3);
             emails with C. Goff regarding Varilease
             payment (.2); emails with J. Byrne
             regarding corporate rejection schedule
             (.2)
01/28/20     Correspond with J. Byrne and A.              Tishler, John C.            1.50    1,050.00
             Hinkelman regarding requests from
             Committee financial advisors related to
             board and claims against board (0.4); call
             with J. Byrne regarding issues related to
             Lexmark withholding money (0.4); call
             with J. Byrne regarding Kindred and
             claims to funds on appeal (0.7)
01/29/20     Email to C. Burke regarding Phillips         Layne, Tyler N              0.10      46.00
             motion for relief from stay
                                                             Total                   54.10   23,533.00

B195 Non-Working Travel

    Date                    Description                        Timekeeper            Hours    Amount
01/14/20     Non-working travel from New York to          Layne, Tyler N              5.50    1,265.00
             Nashville from plan mediation
01/14/20     Travel from Nashville to New York (3.5);     Tishler, John C.            7.00    2,450.00
             return from New York to Nashville (3.5)
                                                             Total                   12.50    3,715.00

B310 Claims Administration and Objections

    Date                    Description                        Timekeeper            Hours    Amount
01/02/20     Correspond with A. Hinkelman regarding       Tishler, John C.            1.70    1,190.00
             mediation (.1); preparation for the
             mediation (0.3); correspond with J. Byrne
             regarding recovery analysis issues (0.3);
             revise lengthy email regarding appeals of
             denied claims owed by Medicare and
             commercial payors (0.6); correspond
             internally regarding Americore bankruptcy
             filing and impact on claims against
             Americore (0.4)
01/03/20     Correspond with S. Brown regarding           Tishler, John C.            1.00     700.00
             claims resolution issues (0.3); correspond
             with A. Sherman regarding mediation with
             shareholder note holders (0.4);
             correspond with M. Keller regarding
             mediation (0.3)
01/05/20     Email to FTI regarding insurance for         Layne, Tyler N              0.50     230.00
             medical malpractice and D&O claims (.2);
             email to J. Tishler regarding insurance
             for medical malpractice and D&O claims
             (.1); email to M. Bell regarding insurance
             for medical malpractice and D&O claims
             (.2)
           Case 18-12491-CSS           Doc 1773-2        Filed 03/12/20         Page 16 of 26


01/06/20     Review coverage correspondence from             Bell, Mark M                1.00    415.00
             Hiscox (0.5); call to Hiscox adjuster to
             discuss status (0.3); emails with Hiscox
             adjuster regarding same (0.2)
01/06/20     Prepare for conference call with FTI            Browder, Brian R.           1.00    595.00
             representatives regarding Kindred
             appeals and mediation (.2); conference
             call with FIT (.8)
01/06/20     Research and dIscuss CT proof of claim          Cronk, Chris T.             0.30     78.00
             with B. Lueder
01/06/20     Email to FTI regarding deconsolidated           Layne, Tyler N              0.40    184.00
             claim analysis (.1); call with FTI regarding
             same (.2); email to Zurich’s counsel
             regarding administrative claims (.1)
01/06/20     Call with J. Byrne regarding rejection          Stone, Courtney K.          1.20    450.00
             schedules and open items (.4); review
             silver lake schedules regarding same (.5);
             emails with J. Byrne regarding corporate
             lease rejections (.3)
01/06/20     Call with J. Byrne and C. Goff to discuss       Tishler, John C.            1.30    910.00
             claims of Kindred in a/r (0.8); discussion
             regarding Kindred claims with B.Browder
             (0.5)
01/07/20     Assemble Sale Orders and Bid Procedure          Cronk, Chris T.             1.00    260.00
             Orders for multiple sales for A. Cunha
             review relating to BSBC Claim issues
01/07/20     Email to C. Stone regarding Accident            Layne, Tyler N              0.30    138.00
             Insurance claims
01/07/20     Email T. Layne regarding AFICA claims           Stone, Courtney K.          0.10     37.50
01/09/20     Email to C. Stone regarding Accident            Layne, Tyler N              0.10     46.00
             Insurance claim
01/09/20     Review correspondence and notes                 Stone, Courtney K.          0.80    300.00
             regarding AFICA claims (.6); emails with
             T. Layne regarding same (.2)
01/09/20     Review updated recovery analysis                Stone, Courtney K.          0.80     300.00
01/09/20     Review recovery analysis done by FTI            Tishler, John C.            1.80   1,260.00
             and consider changes (0.5); conference
             call with S. Brown, J. Byrne and A.
             Hinkelman to discuss recovery analysis
             and claims related to Promise and which
             Promise holds which may generate
             additional recoveries (1.3)
01/10/20     Emails with contract counterparties             Stone, Courtney K.          0.20     75.00
             regarding corporate rejection timing
01/13/20     Correspondence with T. Layne regarding          Thornton, Hunter            0.40    116.00
             helping creditors with claims questions
             (.2); phone conversation with creditors
             regarding claims administration (.2)
01/14/20     Email to Zurich’s counsel regarding             Layne, Tyler N              0.50    230.00
             administrative claims (.1); review litigation
             claims schedule (.3); email to FTI
             regarding same (.1)
01/14/20     Emails with FTI regarding status of             Stone, Courtney K.          0.40    150.00
             rejection schedules and capital lease
             rejections
01/16/20     Discussion with noteholder                      Tishler, John C.            2.70   1,890.00
             representatives regarding potential
             settlement of claims and plan provisions
             (0.7); follow-up discussions with
             noteholder representatives regarding plan
           Case 18-12491-CSS          Doc 1773-2        Filed 03/12/20         Page 17 of 26


             process, potential releases and issues
             related to post-confirmation issues (0.8);
             call with committee counsel related to
             extent of potential releases in settlement
             with noteholders, plan provisions and plan
             process (0.6); correspond with S. Brown
             regarding call with committee to discuss
             releases and claims that may exist post-
             confirmation (0.3); coordinate call with S.
             Brown, Committee and Waller regarding
             claims resolutions (0.3)
01/21/20     Review and analyze rejection schedule          Stone, Courtney K.          0.70    262.50
01/21/20     Emails with C. Goff regarding claim made       Taylor, Mark C.             0.60    357.00
             by A. Amaroso against Promise Baton
             Rouge (.2); review insurance policy
             regarding claim made by A. Amaroso
             against Promise Baton Rouge (.4)
01/21/20     Discuss LADMC and recoupment claims            Tishler, John C.            0.80    560.00
             with J. Byrne and K. Ratliff (0.5);
             coordinate call with Committee with A.
             Sherman and S. Brown related to claims
             (0.3)
01/23/20     Contact Prime Clerk regarding claims in        Cronk, Chris T.             0.30     78.00
             response to Administrative Claim notice
             sent to Waller offices
01/24/20     Return call to Prime Clerk regarding           Cronk, Chris T.             0.20     52.00
             administrative Claim deadline
01/24/20     Emails to FTI and C. Stone regarding           Layne, Tyler N              0.30    138.00
             Zurich administrative claim and general
             claims reconciliation matters
01/24/20     Calls with J. Byrne regarding open claims      Stone, Courtney K.          1.60    600.00
             issues (.4); emails with T. Layne
             regarding same (.3); review order setting
             administrative claim bar date (.4); discuss
             same with J. Byrne and S. Brown (.5)
01/24/20     Prepare for call with Committee regarding      Tishler, John C.            2.20   1,540.00
             settlement with noteholders (0.6); call with
             Committee's counsel regarding settlement
             with noteholders and strategies related to
             claims reconciliation and prosecution
             (1.2); follow-up on items from call with J.
             Haubenreich and T. Askew (0.4)
01/27/20     Emails to DLA Piper and C. Stone               Layne, Tyler N              0.50    230.00
             regarding record storage claim (.2); meet
             with C. Stone regarding same (.1); review
             Zurich claims (.1); call Zurich's counsel
             regarding same (.1)
01/28/20     Emails to FTI and C. Stone regarding           Layne, Tyler N              0.60    276.00
             claims reconciliation (.3); email to FTI,
             DLA Piper, and J. Tishler regarding
             objection to Zurich administrative claims
             (.3)
01/28/20     Research objection procedure regarding         Stone, Courtney K.          0.90    337.50
             Zurich duplicative admin claims (.9)
01/29/20     Communications with Wilmington Trust           Browder, Brian R.           0.20    119.00
             counsel regarding bar date
01/29/20     Call with FTI and C. Stone regarding           Layne, Tyler N              3.50   1,610.00
             claims reconciliation (2.1); calls with
             Zurich’s counsel regarding Zurich
             administrative claim (.5); call with C.
           Case 18-12491-CSS         Doc 1773-2        Filed 03/12/20         Page 18 of 26


             Stone regarding same (.1); meet with C.
             Stone regarding claims reconciliation (.2);
             meet with J. Tishler regarding Wilmington
             Trust administrative claim (.1); emails to
             FTI and DLA Piper regarding group health
             plan bar date (.5)
01/29/20     Prepare for and attend call with T. Layne     Stone, Courtney K.          3.60    1,350.00
             and FTI regarding open claims
             administration issues (2.4); research and
             analyze same regarding open admin
             claim issues (1.2)
01/29/20     Assist in response to Wilmington Trust        Tishler, John C.            1.30     910.00
             regarding proof of claim timing (0.2);
             review email from B. Guy regarding
             Kindred's position and need for
             information relative to Suburban claims
             (0.2); discussion with J. Byrne regarding
             Kindred's position (0.5); correspond with
             M. Karsh regarding Lexmark's cash
             reconciliation and claims of estate against
             cash (0.4)
01/30/20     Review Accident Insurance claims              Layne, Tyler N              0.50      230.00
01/30/20     Research open issues regarding AFICA          Stone, Courtney K.          4.40    1,650.00
             admin claims (.7); email S. Brown
             regarding same (.2); emails with A. Doshi
             regarding Oracle claim (.2); review and
             analyze VSH and Vitalsource claims (.6);
             review SGM assumed contracts list
             regarding same (.4); review Arjo proof of
             claim (.2); analyze unsecured litigation
             claims regarding insurance coverage (.9);
             review and analyze Baxter unsecured
             claim (.4); review Merry X-Ray unsecured
             claim regarding secured deficiency (.4);
             emails with B. Leuder regarding claim
             analysis results (.4)
01/30/20     Call with S. Brown, J. Byrne and A.           Tishler, John C.            1.50    1,050.00
             Hinkelman regarding claims against
             accounts receivable and strategies for
             collecting same (0.9); call with J. Byrne
             regarding Lexmark reconciliation of
             accounts and strategies (0.6)
01/31/20     Emails with B. Leuder regarding KCI           Stone, Courtney K.          0.60     225.00
             claims (.3); review proofs of claim
             regarding same (.3);
01/31/20     Call with J. Byrne to discuss accounts        Tishler, John C.            0.40     280.00
             and claims against accounts (0.4)
                                                              Total                   42.20   21,409.50

B320 Plan and Disclosure Statement

    Date                    Description                         Timekeeper            Hours    Amount
01/03/20     Meet with J. Tishler regarding preparation    Layne, Tyler N              0.10      46.00
             for plan mediation
           Case 18-12491-CSS         Doc 1773-2        Filed 03/12/20         Page 19 of 26


01/06/20     Call with FTI and DLA Piper regarding         Layne, Tyler N              2.80    1,288.00
             preparation for plan mediation (1.3); draft
             and revise mediation statement (1.1); call
             with FTI regarding payment of US Trustee
             fees in plan (.2); prepare for plan
             mediation (.2)
01/06/20     Call with K. Carey regarding mediation        Tishler, John C.            3.10    2,170.00
             and contents of mediation statement
             (0.6); call with S. Brown and A.
             Hinkelman regarding mediation statement
             contents (0.5); review mediation
             statement and make revisions (0.9);
             further discussion about contents of
             mediation statement with T. Layne and
             review revisions (0.6); correspond with A.
             Hinkelman and S. Brown regarding
             debtors' mediation statement (0.5)
01/07/20     Emails to DLA regarding corporate             Layne, Tyler N              0.80     368.00
             structure issues in mediation statement
             (.3); revise same (.5)
01/08/20     Review and revise mediation statement         Tishler, John C.            2.30    1,610.00
             (1.0); confer with J. Byrne regarding
             recovery analysis (0.8); discussion with T.
             Layne regarding recovery analysis issues
             (0.5)
01/09/20     Review professional fee estimates for         Layne, Tyler N              0.20      92.00
             plan
01/10/20     Emails to FTI and J. Tishler regarding        Layne, Tyler N              0.70     322.00
             Debtors' plan mediation statement (.4);
             revise same (.3)
01/10/20     Review A. Hinkelman's proposed                Tishler, John C.            1.30     910.00
             changes to mediation statement (0.2);
             review T. Layne's comments to mediation
             statement (0.2); review revisions to
             mediation statement and email sign-off
             (0.2); review CVP's mediation statement
             and provide comments regarding it to A.
             Hinkelman and S. Brown (0.7)
01/13/20     Review intercompany loan documents            Layne, Tyler N              5.50    2,530.00
             and plan mediation statements and
             related research in preparation for plan
             mediation with Committee and
             noteholders
01/14/20     Participate in plan mediation                 Layne, Tyler N              8.70    4,002.00
01/14/20     Meeting with S. Brown and A. Hinkelman        Tishler, John C.            7.70    5,390.00
             regarding mediation and process (1.7);
             participate in mediation (6.0)
01/16/20     Email to J. Tishler regarding treatment of    Layne, Tyler N              0.10      46.00
             D&O insurance policy under plan
01/27/20     Meet with J. Tishler regarding Committee      Layne, Tyler N              0.30     138.00
             plan diligence requests
                                                              Total                   33.60   18,912.00

                             Total Fees for Professional Services                    187.40   85,681.00
         Case 18-12491-CSS        Doc 1773-2      Filed 03/12/20     Page 20 of 26


                                          Time Summary

Timekeeper                      Position                     Hours         Rate        Amount
Browder, Brian R.               Partner                       5.30       595.00       3,153.50
Stenberg, Katie G.              Partner                       0.70       520.00         364.00
Tishler, John C.                Partner                      45.50       646.15      29,400.00
Bell, Mark M                    Partner                       7.00       415.00       2,905.00
Burke, Cleve R.                 Partner                      14.30       430.00       6,149.00
Cunha, Andrea R                 Partner                       6.90       490.00       3,381.00
Haubenreich, John E.            Partner                       6.30       390.00       2,457.00
Layne, Tyler N                  Partner                      35.10       423.96      14,881.00
Taylor, Mark C.                 Partner                       2.70       595.00       1,606.50
Askew, Taylor J                 Associate                     1.70       360.00         612.00
Ratliff, Kimbra N               Associate                     2.50       355.00         887.50
Stone, Courtney K.              Associate                    39.20       375.00      14,700.00
Thornton, Hunter                Associate                     0.70       290.00         203.00
Cronk, Chris T.                 Paralegal                    18.00       260.00       4,680.00
Rich, Ann K                     Paralegal                     0.60       240.00         144.00
Warner, Kristen D.              Paralegal                     0.90       175.00         157.50
                       Totals                               187.40                   85,681.00


                                          Task Summary

Task        Description                                                     Hours        Amount
B110        Case Administation                                               10.80       3,959.00
B130        Asset Disposition                                                16.40       8,871.50
B150        Meetings of and Communications with Creditors                    10.60       3,207.00
B160        Fee/Employment Applications                                       7.20       2,074.00
B190        Other Contested Matters                                          54.10      23,533.00
B195        Non-Working Travel                                               12.50       3,715.00
B310        Claims Administration and Objections                             42.20      21,409.50
B320        Plan and Disclosure Statement                                    33.60      18,912.00
                                                            Totals          187.40      85,681.00


Disbursements:

Date     Description                                                                  Amount
12/31/19 VENDOR: Legility, LLC INVOICE#: INV00120797                                   45.00
         DATE: 12/31/2019 Everlaw Monthly Hosting Fee
         (12/1/19 - 12/31/19)
12/31/19 VENDOR: Legility, LLC INVOICE#: INV00120860                                     6.25
         DATE: 12/31/2019 Everlaw Monthly Hosting Fee
         (12/1/19 - 12/31/19)
12/31/19 VENDOR: Legility, LLC INVOICE#: INV00120891                                    15.00
         DATE: 12/31/2019 Everlaw Monthly Hosting Fee
         (12/1/19 - 12/31/19)
01/06/20 VENDOR: Tyler Layne INVOICE#: 010039270322                                   227.98
         DATE: 1/28/2020 Southwest Flight
       Case 18-12491-CSS   Doc 1773-2   Filed 03/12/20   Page 21 of 26


01/13/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       55.38
         DATE: 1/28/2020 Lyft ride
01/13/20 VENDOR: Tyler Layne INVOICE#: 010039270322                        5.08
         DATE: 1/28/2020 Coffee at City of Saints

01/13/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       21.25
         DATE: 1/28/2020 Lunch at Xi'an Famous Foods
01/13/20 VENDOR: Tyler Layne INVOICE#: 010039270322                        5.35
         DATE: 1/28/2020 Coffee at Starbucks
01/13/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       35.40
         DATE: 1/28/2020 Dinner at Pinto Garden
01/14/20 VENDOR: John Tishler INVOICE#: 010038946703                     392.40
         DATE: 1/28/2020 American Flight to Nashville
01/14/20 VENDOR: John Tishler INVOICE#: 010038946703                      54.47
         DATE: 1/28/2020 Taxi ride
01/14/20 VENDOR: John Tishler INVOICE#: 010038946703                      13.25
         DATE: 1/28/2020 Dinner at Five Guys
01/14/20 VENDOR: John Tishler INVOICE#: 010038946703                      26.68
         DATE: 1/28/2020 Lyft home from trip
01/14/20 VENDOR: John Tishler INVOICE#: 010038946703                     138.88
         DATE: 1/28/2020 Southwest Airlines Flight to
         LGA
01/14/20 VENDOR: John Tishler INVOICE#: 010038946703                      20.40
         DATE: 1/28/2020 Lyft ride to airport
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       12.40
         DATE: 1/28/2020 Breakfast at 63 East 8 Bagel
         Corp
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       22.56
         DATE: 1/28/2020 Lyft
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                        8.92
         DATE: 1/28/2020 Coffee at Le Pain Quotidien
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       12.78
         DATE: 1/28/2020 Coffee at Le Pain Quotidien
         for Tyler Layne, Andrew Hinkelman and Jennifer
         Byrne
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       60.48
         DATE: 1/28/2020 Lyft ride
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                       26.61
         DATE: 1/28/2020 Lyft ride
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                      442.67
         DATE: 1/28/2020 The Standard Hotel
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                      392.40
         DATE: 1/28/2020 American Flight
01/14/20 VENDOR: Tyler Layne INVOICE#: 010039270322                        9.57
         DATE: 1/28/2020 Dinner at Five Guys
       Case 18-12491-CSS         Doc 1773-2      Filed 03/12/20   Page 22 of 26


01/25/20 VENDOR: Ann Rich INVOICE#: 010039559731 DATE:                                54.00
         1/28/2020 Arizona Corporation Commission -
         Promise Hospital of Phoenix, Inc. - 2020 Annual
         Report
                                    Total Disbursements:                          2,105.16


                                  Disbursement Summary
          Client Charges                                               2,105.16

                               Total Disbursements                     2,105.16


         Total Fees and Disbursements on This Invoice                             $ 87,786.16

         PLEASE REMIT TOTAL AMOUNT DUE                                            $ 87,786.16
           Case 18-12491-CSS          Doc 1773-2           Filed 03/12/20       Page 23 of 26




                           W A L L E R L A N S D E N D O RT C H & D A V I S , LLP
                                        NASHVILLE CITY CENTER
                                     511 UNION STREET, SUITE 2700
                                       POST OFFICE BOX 198966
                                   NASHVILLE, TENNESSEE 37219-8966
                                            615-244-6380
                                            FEDERAL ID NO. XX-XXXXXXX




Promise Healthcare, Inc.                                                            February 14, 2020
Suzanne Sterling                                                                    Invoice 10751663
999 Yamato Rd., Third Floor                                                         Page 1
Boca Raton, FL 33431                                                                Bill Through 01/31/20
                                                                                    Billing Atty: J. Haubenreich




Our Matter #   030680.81856

               Third Party Subpoena
               Client Reference: 2018-00055



Fees:

B190 Other Contested Matters

    Date                      Description                           Timekeeper            Hours            Amount
01/07/20       Correspondence with all counsel                Askew, Taylor J               0.10              36.00
               regarding additional production of
               documents
01/08/20       Attention to hard drive of additionally        Askew, Taylor J               0.20              72.00
               produced documents from counsel for
               Mayer Brown
01/08/20       Review document production letter and          Haubenreich, John E.          0.10              39.00
               associated materials from Jenner & Block
               regarding Promise records
01/13/20       Review letter from J. Bradford regarding       Askew, Taylor J               0.10              36.00
               additional document productions
01/14/20       Attention to 1.10.2020 document                Askew, Taylor J               0.10              36.00
               production by Mayer Brown and letter
               from J. Bradford regarding same
01/22/20       Correspondence with D. Csoros                  Askew, Taylor J               0.10              36.00
               regarding allegedly missing servers and
               collection from same
01/23/20       Correspondence with D. Csoros                  Askew, Taylor J               0.10              36.00
               regarding need for additional conference
               call regarding collection of data from
               servers
01/24/20       Correspondence with D. Csoros                  Askew, Taylor J               0.20              72.00
               regarding server collection
                                                                   Total                    1.00             363.00
          Case 18-12491-CSS          Doc 1773-2      Filed 03/12/20     Page 24 of 26



                             Total Fees for Professional Services                1.00        363.00


                                            Time Summary

Timekeeper                       Position                       Hours         Rate      Amount
Haubenreich, John E.             Partner                         0.10       390.00        39.00
Askew, Taylor J                  Associate                       0.90       360.00       324.00
                        Totals                                   1.00                    363.00


                                            Task Summary

Task          Description                                                      Hours       Amount
B190          Other Contested Matters                                           1.00        363.00
                                                               Totals           1.00        363.00

             Total Fees and Disbursements on This Invoice                               $ 363.00

             PLEASE REMIT TOTAL AMOUNT DUE                                              $ 363.00
           Case 18-12491-CSS           Doc 1773-2          Filed 03/12/20       Page 25 of 26




                           W A L L E R L A N S D E N D O RT C H & D A V I S , LLP
                                         NASHVILLE CITY CENTER
                                      511 UNION STREET, SUITE 2700
                                        POST OFFICE BOX 198966
                                    NASHVILLE, TENNESSEE 37219-8966
                                             615-244-6380
                                            FEDERAL ID NO. XX-XXXXXXX




Promise Healthcare, Inc.                                                            February 14, 2020
Suzanne Sterling                                                                    Invoice 10751665
999 Yamato Rd., Third Floor                                                         Page 1
Boca Raton, FL 33431                                                                Bill Through 01/31/20
                                                                                    Billing Atty: M. Peters




Our Matter #   030680.07514

               Promise - Morrow, Latrice [CHARGE]



Fees:

B190 Other Contested Matters

    Date                      Description                           Timekeeper            Hours               Amount
01/17/20       Review EEOC charge and related                 Wright, Rachel P              0.30                87.00
               materials
01/24/20       Create and review letter to EEOC               Wright, Rachel P              0.10                29.00
               requesting additional time to investigate
01/26/20       Email to R. Wright regarding                   Layne, Tyler N                0.10                46.00
               Morrow/Suburban EEOC charge
01/29/20       Edit and revise letter to California Human     Wright, Rachel P              0.20                58.00
               Rights Commission requesting extension,
               including incorporating changes from T.
               Layne in tax group
                                                                   Total                    0.70               220.00

                               Total Fees for Professional Services                         0.70               220.00


                                                 Time Summary

Timekeeper                         Position                             Hours          Rate            Amount
Layne, Tyler N                     Partner                               0.10        460.00              46.00
Wright, Rachel P                   Associate                             0.60        290.00             174.00
                         Totals                                          0.70                           220.00
       Case 18-12491-CSS        Doc 1773-2      Filed 03/12/20    Page 26 of 26


                                       Task Summary

Task     Description                                                     Hours       Amount
B190     Other Contested Matters                                          0.70        220.00
                                                         Totals           0.70        220.00

        Total Fees and Disbursements on This Invoice                              $ 220.00

        PLEASE REMIT TOTAL AMOUNT DUE                                             $ 220.00
